DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., U. S. Patent 10,495,206.

	Zhu et al. shows a ring gear in figures 6 and 7.
	A plurality of gear teeth 311, 322 are in an inside of the ring gear, the ring gear teeth arranged in a circle around a ring gear axis.
	A first plurality of flanges 332 is arranged along a first side of the ring gear.
	A second plurality of flanges 333 is arranged along a second side of the ring gear opposite the first side.  The first side and the second side are on opposite sides of the plurality of gear teeth 311, 322.  Each flange of the first plurality of flanges 332 (fig. 6) and the second plurality of flanges 333 (fig. 7) has a respective flange bolt hole 334 therethrough, and each flange bolt hole 334 has a respective bolt axis perpendicular to the ring gear axis.
(claim 16)

	Each of the first plurality of flanges 332 extends away from the gear teeth 311, 322 in a direction parallel to the ring gear axis.
(claim 17)


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,187,315. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, and 17 of the patent respectively anticipate claims 1, 11 and 16 of the current application.  In particular, patent claim 1, upon which claim 2 depends, claims a ring gear assembly comprising a ring gear with a plurality of gear teeth, a gear box case with a plurality of gear box bolt holes, and a plurality of bolts, the same as in the application claim 1.  Patent claim 1 also claims a plurality of flanges each having a flange bolt hole perpendicular to the ring gear axis, with claim 2 claiming that the plurality of flanges comprises a first set of flanges arranged along a first (“upper”) side of the ring gear and a second plurality of flanges arranged along a second (“lower”) side of the ring gear, wherein the first side and the second side are on opposite sides of the plurality of gear teeth.  Thus patent claim 2, including all of the limitations of claim 1, claims all of the limitations of application claim 1.  Similarly, patent claim 12, including all of the limitations of claim 11, claims a transmission system for powering at least one aircraft rotor comprising a ring gear having a plurality of gear teeth and a plurality of flanges having flange bolt holes, a gear box case with a plurality of gear box bolt holes, and a plurality of bolts, with the plurality of flanges comprising a first set of flanges arranged on a first (“upper”) side of the ring gear and a second set of flanges arranged on a second (“lower”) side of the ring gear on opposite sides of the plurality of gear teeth, as required by application claim 11.  Patent claim 17, including all of the limitations of claim 16, claims a ring gear comprising a plurality of gear teeth and a plurality of flanges having flange bolt holes, with the plurality of flanges comprising a first set of flanges arranged on a first (“upper”) side of the ring gear and a second set of flanges arranged on a second (“lower”) side of the ring gear on opposite sides of the plurality of gear teeth, as required by application claim 16.  The patent dependent claims similarly correspond to the application dependent claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

GB 789182 (Couling) January 1958 - a ring gear is positioned within a case by radially extending elements received in openings in the ring gear and case.

FR 3082891 (Guesney et al.) December 2019 - a ring gear has axially extending tabs for attachment to a housing member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659